DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Applicant’s claim for the benefit of application 15/241517 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Therefore, this application is entitled to priority of application 15/241517 and the information which has been considered by the office in application 15/241517 has been considered in this application according to MPEP 609.02.II.2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 11
It is unclear what the language “resultant change data” is referring to.  Specifically if this is a change in the values detected by the sensor (ex. speed or acceleration) or if this is referring to some other values.
Claims 2-10 and 12-20 do not remedy the deficiencies of claims 1 and 11 and are therefore rejected for the same reason.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining sensor data, generating a crash score based on the sensor data, provide the sensor data when the crash score is above a threshold, and generating a crashed occurred if certain reading are above a threshold. 
The claims are directed to the abstract idea of mathematical concepts, because they are processing sensor data to determine if the vehicle has crashed.  In other words the claims are using a set of mathematical step to create crash occurred data. In other words Determining a crash score is a mathematical concept and filtering data to determine if there was a crash is also a mathematical concept.  
This judicial exception is not integrated into a practical application because the claims are generating crash occurred data, but not using the data or the determination for a practical application. Accordingly, this additional element 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the system (processor, memory, and server) are recited as generic computer components performing generic computer functions and the sensor device(s),e.g. telematics are recited as directed conventional means for collection of data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-10 and 12-20 do not remedy the deficiencies of claims 1 and 11 and are therefore rejected for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the U.S. Patent No. 10,055,909 and the current application is checking to see if the absolute speed change is below a certain value.  Since a vehicle remaining stopped is a sign the vehicle was in an accident and is immobile, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of U.S. Patent No. 10,055,909 by detecting if an absolute speed change is below a certain value in order to reduce the number of false positive accident determinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9491420 (Mimar) in view of US 9457754 (Christensen et al)
With respect to claims 1 and 11
Mimar teaches: A vehicle telematics system (see at least Abstract), comprising:
a telematics device comprising a processor (see at least Fig 6; CPU; col. 11 lines 40-45) and a memory storing a crash determination application (see at least Fig 5, 6, 19-22, and 29-34; DRAM Memory, Flash Discussing multiple types of memory. The Examiner notes that starting at col 18 line 62 Mimar is discussing detecting a severe accident.); and 
a remote server system comprising a processor and a memory storing a crash analysis application; (see at least Fig 14 and 39-40b; #2 and #3; and col. 13-14 lines 15-25; Discussing connecting with a remote server.)
wherein the processor of the telematics device, on reading the crash determination application, is directed to: (see at least Fig 5, 6, 19-22; DRAM Memory, Flash Memory, USB Memory key, and Duel channel memory; and col. 10-11 lines 21-65):
obtain sensor data from the at least one sensor installed in a vehicle (see at least Fig 5-7 and 26-34; Accelerometer; and col. 22 lines 35-45; Discussing receiving values from the accelerometers);
calculate peak resultant data based on the sensor data, where the peak resultant data describes the acceleration of the vehicle over a first time period (see at least Fig 26-34 and col. 21 -22 lines 20-40; Discussing looking at the acceleration over a certain time period to determine if there is a crash.);
generate crash score data based on the peak resultant data and a set of crash curve data for the vehicle (see at least Fig 26-34 and col. 23 lines 5-40; Discussing determining a severity index of the crash.  The Examiner notes that given the broadest reasonable interpretation in light of the specification a severity index would read on a crash score.),
where the crash score data describes the likelihood that the vehicle was involved in a crash based on the characteristics of the vehicle and the sensor data (see at least Fig 26-34 and col. 23 lines 10-25; Discussing using the severity index to determine if an accident is detected.); and
provide the obtained sensor data when the crash score data exceeds a crash threshold to the remote server system (see at least Fig 34; Sever Accident reporting; and col. 24 lines 34-55; Discussing reporting if the accident if certain conditions are met.); and
wherein the processor of the remote server system, on reading the crash analysis application (see at least Fig 14 and 39-40b; #2 and #3; and col. 13-14 lines 15-25) is directed to:
obtain vehicle sensor data from the vehicle telematics device (see at least Fig 14 and 39-40b; #2 and #3; col.27 lines 10-40; Discussing sending information to Emergency Services.);
obtain vehicle identification data from the vehicle telematics device obtain vehicle sensor data from the vehicle telematics device (see at least Fig 14 and 39-40b; #2 and #3; col.27 lines 10-Discussing sending vehicle identification information to Emergency Services.);
Additionally Mimar teaches:
calculate resultant change data based on the obtained sensor data and the vehicle identification data (see at least Fig 23-34 and col 23 lines 1-50; Discussing looking at the change in values and the type of vehicle. Also see 112 above);
calculate absolute speed change data based on the obtained sensor data (see at least Fig 26-34 ad col. 23 lines 1-20; Discussing determining the change in speed.) and
generate crash occurred data when the resultant change data exceeds a first threshold value and when the absolute speed change data is below a second threshold value (see at least Fig 26-34 ad col. 23 lines 1-20; Discussing the change in speed is zero after a sever accident and that the change in velocity is filtered.)
Mimar does not specifically teach:
wherein the processor of the remote server system, on reading the crash analysis application is directed to:
calculate resultant change data based on the obtained sensor data and the vehicle identification data;
calculate absolute speed change data based on the obtained sensor data;
generate crash occurred data when the resultant change data exceeds a first threshold value and when the absolute speed change data is below a second threshold value.
However Christensen teaches:
wherein the processor of the remote server system, on reading the crash analysis application is directed to (see at least Fig 2a; #102; col. 5 lines 1-25; Discussing the use of a remote server to verify a collision is detected.):
calculate resultant change data based on the obtained sensor data and the vehicle identification data; calculate absolute speed change data based on the obtained sensor data; and generate crash occurred data when the resultant change data exceeds a first threshold value and when the absolute speed change data is below a second threshold value (see at least Fig 2a and 6; #102; and col. 17 lines 35-50; Discussing using the server for collision identification, and that collision information is sent to the server.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mimar by having a collision identification server as taught by Christensen because doing so would allow for a system to collect collision information on more vehicles.  Thus being allowed to better detect when a collision has occurred, and therefore making the system more accurate. 
With respect to claims 2 and 12
Mimar teaches:
Wherein the at least one sensor comprises an accelerometer (see at least Fig 5-7).
With respect to claims 3 and 13
Mimar teaches:
Wherein the crash curve data is based on vehicle data comprising a vehicle identification number associated with the vehicle (see at least col 13 line 45-60).
With respect to claims 4 and 14
Mimar teaches:
Wherein the crash curve data is dynamically determined based on vehicle data describing a weight of the vehicle (see at least col.18-19 lines 60-25).
With respect to claims 5 and 15
Mimar does not specifically teach:
Wherein the at least one sensor comprises a weight sensor. 
However Mimar teaches using the vehicle weight to determine if there is a crash in col.19 lines 1-25 and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a weight sensor to determine the weight of the vehicle because doing so would allow for a more accurate weight determination.  Thus allowing the system to better determine if there has been an accident. 
With respect to claims 6 and 16
Mimar teaches:
The vehicle telematics system further comprises a communications interface; and the vehicle telematics unit obtains the sensor data using the communications interface (see at least Fig 2-7 and 14).
With respect to claims 7 and 17
Mimar teaches:
Wherein the set of crash curve data is provided by the remote server system (see at least col. 12 lines 45-65 and col. 22 lies 35-55; Also see rejection to claim 1 above.).
With respect to claims 8 and 18
Mimar teaches:
Wherein the absolute speed change data is calculated by taking the absolute value of the integral of the sensor data indicating acceleration data in a forward vector (see at least Fig 26-34 and col. 21 -22 lines 20-40).
With respect to claims 9 and 19
Mimar teaches:
Wherein the absolute speed change data is calculated by taking the absolute value of the integral of the sensor data indicating acceleration data in a lateral vector (see at least Fig 26-34 and col. 21 -22 lines 20-40).
With respect to claims 10 and 20
Mimar teaches:
Wherein the crash score data is generated by: calculating peak resultant data based on the obtained sensor data; and calculating the crash score data based on a duration of time in which the peak resultant data exceeds the crash curve data (see at least Fig 26-34 and col. 21 -22 lines 20-40)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665